Name: Council Regulation (EEC) No 1735/91 of 13 June 1991 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/87 and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  beverages and sugar
 Date Published: nan

 26 . 6 . 91 Official Journal of the European Communities No L 163 / 9 COUNCIL REGULATION (EEC) No 1735 /91 of 13 June 1991 amending Regulation (EEC) No 358/79 as regards sparkling wines produced in the Community as defined in point 15 ofAnnex I to Regulation (EEC) No 822/ 87 andRegulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Articles 12 and 16 of Regulation (EEC) No 358 /79 (4 ), as last amended by Regulation (EEC) No 1328 /90 (5), and Article 6 of Regulation (EEC) No 4252/ 88 ( 6 ), as amended by Regulation (EEC) No 1328 /90 , fix the maximum sulphur dioxide content of sparkling wines and liqueur wines; whereas those Articles provide for the submission by 1 April 1991 of a report from the Commission to the Council on that content , together, where appropriate , with proposals; whereas the measures proposed should be consistent with others that the Commission is required to draft in the near future ; whereas the abovementioned deadline should be postponed to that end; whereas the same applies to the deadline of 1 September 1991 laid down in Article 17 (3 ) of Regulation (EEC) No 358 /79, '3 . The Commission shall submit to the Council before 1 April 1992 in the light of the experience acquired , a report on maximum sulphur dioxide levels accompanied , where appropriate , by proposals onwhich the Council shall act by a qualified majority before 1 September 1992 .'; 2 . Article 16 (3 ) shall be replaced by the following: '3 . Before 1 April 1 992, the Commission shall submit to the Council a report , drawn up in the light of experience , on the maximum sulphur dioxide content , together , where appropriate , with proposals on which the Council shall act by a qualified majority before 1 September 1992 .'; 3 . in Article 1 7 ( 3 ) , '1 September 1 991 ' shall be replaced by '1 September 1992'. Article 2 Article 6 (2 ) of Regulation (EEC) No 4252/ 88 is hereby replaced by the following: '2. Before 1 April 1992, the Commission shall submit to the Council a report, drawn up in the light of experience, on the maximum sulphur dioxide content of liqueur wines and quality liqueur wines psr together, where appropriate, with proposals on which the Council shall act by a qualified majority before 1 September 1992.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 358 /79 is hereby amended as follows : 1 . Article 12 ( 3 ) shall be replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 13 June 1991 . For the Council The President A. BODRY ( ») OJ No C 104 , 19 . 4. 1991 , p. 85 . (2 ) OJ No C 158 , 17. 6 . 1991 . ( 3 ) OJNoC159 , 17. 6. 1991 . (4 ) OJ No L 54, 5 . 3 . 1979 , p. 130 . ( s ) OJ No L 132 , 23 . 5 . 1990 , p . 24. (*) OJ No L 373 , 31 . 12 . 1988 , p . 59 .